Exhibit 99.1 Caterpillar Inc. 1Q 2008 Earnings Release April 18, 2008 FOR IMMEDIATE RELEASE Caterpillar Reports Record First-Quarter Sales and Profit Led by Strong Demand Outside North America Sales and revenues up 18 percent and profit per share up 18 percent; Financial Products reports record first-quarter revenues and profit PEORIA, Ill.— Caterpillar Inc. (NYSE: CAT) today reported record first-quarter profit per share of $1.45, an 18 percent increase from $1.23 per share in the first quarter of 2007.Sales and revenues of $11.796 billion were also a first-quarter record and 18 percent higher than 2007 first-quarter sales and revenues of $10.016 billion. “I am pleased to be able to report record results this quarter, particularly given the tough economic conditions we’re experiencing in the United States,” said Chairman and Chief Executive Officer Jim Owens.“The sales increase was the result of a tremendous effort by our employees, dealers and suppliersto support customers.We continue to see robust demand for products used in the global mining and energy industries and for machines used by our customers to build infrastructure, particularly in emerging markets.These record results are a remarkable testament to our global strength, the diversity of the end-markets we serve and the strength of our integrated service businesses.Particularly notable, our Financial Products business had their best first-quarter ever for revenues and profit, despite credit market challenges—our long standing and consistent credit practices have served us well,” Owens said. Sales and revenues were up $1.780 billion from the first quarter of 2007.Sales volume improved $1.087 billion, the impact of currency added $310 million, price realization was up $261 million and Financial Products revenues were $122 million higher.The geographic mix of sales continued to shift with sales and revenues increasing 30 percent outside North America and 4 percent inside North America.Sales and revenues outside North America represented 58 percent of total sales and revenues in the first quarter—up from 53 percent of the total a year ago. “Even though North America, our largest geographic market, is depressed, we are investing for growth.We are significantly increasing capital expenditures for improved productivity and higher capacity, and our research and development is focused on sustainability and innovative new products.Over the past year we’ve strengthened our balance sheet, and the business strength we’re enjoying has allowed us to reward our stockholders with higher dividends and stock repurchases while maintaining our strong credit rating,” Owens said. Profit of $922 million was up $106 million, or 13 percent, from $816 million in the first quarter 2007. The improvement was a result of better price realization and higher sales volume, partially offset by higher costs.Profit per share of $1.45 was up $0.22 from $1.23 per share in the first quarter of Outlook The company continues to expect another record year with sales and revenues increasing 5 to 10 percent and profit per share increasing 5 to 15 percent from 2007 despite further weakening in North America. “We are pleased to be able to maintain an outlook for 2008 that reflects all-time records for sales and revenues and profit,” Owens commented.“Even though we’re currently weathering a recessionary storm in the United States, we expect the rest of the world to continue to invest in infrastructure growth well into the next decade.With the best and broadest line of products and services and the best dealer network in our industry, we are ideally suited to serve our customers wherever they live and work.We will continue to invest in capacity, new products and our global deployment of the Caterpillar Production System (CPS)with
